Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant office action having application number 17/062,869, filed on October 5, 2020, has claims 1-15 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10827226.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10827226.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim 6 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 10827226.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim 11 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 10827226.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Instant Application 17/062,869
Patent No. 10827226
1.  A method comprising: receiving at a user device program content along with data 

6.  A system comprising: processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising: receiving at a user device program content along with data identifying the program content from a content source; presenting the program content and the data identifying the program content to a user at the user device; displaying a user interface to the user at the user device, the user interface being configured to receive commentary from the user, the commentary relating to the program content; receiving the commentary from the user at the user interface; and linking the commentary with the program content such that the commentary is retrievable and presentable during a presentation of the program content.


11. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: receiving at a user device program content along with data identifying the program content from a content source; presenting the program content and the data identifying the program content to a user at the user device; displaying a user interface to the user at the user device, the user interface being configured to receive commentary from the user, the commentary relating to the program content; receiving the commentary from the user at the user interface; and linking the commentary with the program content such that the commentary is retrievable and presentable during a presentation of the program content.
1. A method comprising: receiving media content from a content source; accessing, using one or more processors, data relating to an aspect of the media content, the data relating to an aspect of the media content including data relating to a product or service shown in the media content; communicating the media content to first and second display devices for presentation to respective first and second users; communicating the data relating to an aspect of the media content, including the data relating to the product or service shown in the media content, to the first and second devices for presentation to the first and second users substantially simultaneously with the presentation of the media content on the first and second display devices; receiving a user commentary from the first or second device, the user commentary generated by the first or second user and associated with the media content or the data relating to an aspect of the media content; and based on the commentary received, enabling the first or second user to access a network-based marketplace from the first or second device to locate a listing of an item corresponding to the product or service shown in the media content and associated with the received commentary, to tag, purchase, or place a hold on the listed product or service.12. A system, comprising: processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising: receiving media content from a content source; accessing, using one or more processors, data relating to an aspect of the media content, the data relating to an aspect of the media content including data relating to a product or service shown in the media content; communicating the media content to first and second display devices for presentation to respective first and second users; communicating the data relating to an aspect of the media content, including the data relating to the product or service shown in the media content, to the first and second devices for presentation to the first and second users substantially simultaneously with the presentation of the media content on the first and second display devices; receiving a user commentary from the first or second device, the user commentary generated by the first or second user and associated with the media content or the data relating to an aspect of the media content; and based on the commentary received, enabling the first or second user to access a network-based marketplace from the first or second device to locate a listing of an item corresponding to the product or service shown in the media content and associated with the received commentary, to tag, purchase, or place a hold on the listed product or service.
20. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: receiving media content from a content source; accessing, using one or more processors, data relating to an aspect of the media content, the data relating to an aspect of the media content including data relating to a product or service shown in the media content; communicating the media content to first and second display devices for presentation to respective first and second users; communicating the data relating to an aspect of the media content, including the data relating to the product or service shown in the media content, to the first and second devices for presentation to the first and second users substantially simultaneously with the presentation of the media content on the first and second display devices; receiving a user commentary from the first or second device, the user commentary generated by the first or second user and associated with the media content or the data relating to an aspect of the media content; and based on the commentary received, enabling the first or second user to access a network-based marketplace from the first or second device to locate a listing of an item corresponding to the product or service shown in the media content and associated with the received commentary, to tag, purchase, or place a hold on the listed product or service.



"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 6 does not contain specific limitations as shown in the patent claim 12; however, according to In re Goodman, the application claim 6 is generic to the species of information covered by claim 12 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 11 does not contain specific limitations as shown in the patent claim 20; however, according to In re Goodman, the application claim 11 is generic to the species of information covered by claim 20 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 30, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167